—Appeal from a judgment of Monroe County Court (Bellini, J.), entered November 28, 2001, convicting defendant upon his plea of guilty of rape in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that he was denied effective assistance of counsel does not survive his plea *1024of guilty (see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]). The record does not support his contention that he entered the plea because of his attorney’s allegedly poor performance or that “the plea bargaining process was infected by any allegedly ineffective assistance” (id. at 1244; People v Lebrun, 234 AD2d 392 [1996], lv denied 89 NY2d 986 [1997]). The sentence is not unduly harsh or severe. Present— Wisner, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.